id office uilc cca-16841-09 ------------- number release date from ----------------------- sent tuesday january am to -------------------------- cc -------------------------------------- subject re oic inquiry ---------- the code and regulations do not define reasonable collection potential rcp the service created the phrase to assist revenue officers who are asked to review offers in compromise form_656 offer_in_compromise states the reasonable collection potential rcp equals the net equity of the taxpayer's assets plus the amount we could collect from the taxpayer's future income page under the doubt as to collectibility section see also i r m sec_5 components of collectibility as you mentioned sec_6334 specifically excludes from levy any amount payable to the taxpayer as a service-connected disability benefit however in this case the service would not attempt to levy on the amount payable to the taxpayer because the taxpayer already received the money as a lump- sum payment in contrast congress provided an exclusion for amounts payable or received by an individual in sec_6334 this language does not exist in sec_6334 the law does not restrict the service from levying on the payment once received by the taxpayer 62_fsupp2d_796 e d n y once received the payment becomes part of the net equity of the taxpayer's assets calhoun v united_states 61_f3d_918 table c a fed t he sums levied upon by the irs were not payable to the taxpayer by the credit unions as service-connected disability benefits but instead were balances in the taxpayer's accounts_payable to him as deposits even if the service could not levy on the dollar_figure----------the taxpayer received the service could file a lien on the taxpayer's accounts the exemptions from levy provided in sec_6334 do not apply to federal tax_liens the service could subsequently request the department of justice to file suit to reduce the lien to judgment under sec_7403 for a discussion of the treatment this argument has received by district and appellate courts throughout the country see am trust v am cmty mut ins co 142_f3d_920 6th cir thus in this case the application of sec_6334 does not forbid the settlement officer from including the dollar_figure----------payment when calculating the taxpayer's rcp please let me know if you or the settlement officer have any questions i appreciate your patience during the holidays vacation time have a terrific day ------------------------ -------------- -------------------
